    Case 4:16-cr-00016-ALM-KPJ Document 252 Filed 10/15/20 Page 1 of 1 PageID #: 910




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      UNITED STATES OF AMERICA                         §
                                                       §
      v.                                               §   CRIMINAL NO. 4:16-CR-16-ALM-KPJ
                                                       §
      TERRY JAMES KEEL                                 §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

     Came on for consideration the report of the United States Magistrate Judge in this action, this

     matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636. On

     July 23, 2020, the Magistrate Judge entered proposed findings of fact and recommendations (Dkt.

     #18) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned for a

     term of five (5) months with eighteen (18) months supervised release to follow with the same

     previously imposed conditions.

            Having received the Report of the United States Magistrate Judge, and no timely objections

     being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

     are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

     Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

.    imprisoned for a term of five (5) months with eighteen (18) months supervised release to follow

     with the same previously imposed conditions. The Court recommends that Defendant be placed in

     the Bureau of Prisons facility in El Reno, Oklahoma, if appropriate.

            IT IS SO ORDERED.
            SIGNED this 15th day of October, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
